Citation Nr: 1129553	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-39 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected onychomycosis of the toes. 

2.  Entitlement to an initial compensable disability rating for service-connected fungus of the fingernails. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1962 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the above-referenced disabilities and assigned each a noncompensable disability rating.  The Veteran expressed disagreement with the assigned initial disability ratings and perfected a substantive appeal. 

In November 2006, the Veteran testified at a formal hearing over which a Decision Review Officer of the RO presided.  A transcript of that hearing has been associated with the claims file.  In August 2009, the Board remanded the claim for additional development.

The issues of entitlement to service connection for a fungus of the groin, back, legs, and head, secondary to the service-connected onychomycosis of the toes and fungus of the fingernails, have been raised by the record.  The Veteran claims that the fungus from which he suffers that affect his toenails and his fingernails has either spread or has caused a fungus to develop at the groin, back, legs, and head.  Those allegations have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since December 28, 2004, when service connection became effective, the Veteran's onychomycosis of the toenails has been manifested by subjective complaints of pain.  The disability does not involve at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas; or require systemic treatment such as therapeutic doses of corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 months. 

2.  Since December 28, 2004, when service connection became effective, the Veteran's fungus of the fingernails has been manifested by subjective complaints of pain.  The disability does not involve at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas; or require systemic treatment such as therapeutic doses of corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 months.

CONCLUSIONS OF LAW

1.  Since December 28, 2004, when service connection became effective, the criteria for an initial compensable rating for onychomycosis of the toenails have not been met.  38 U.S.C.A. § 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.321, Part 4, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2010). 

2.  Since December 28, 2004, when service connection became effective, the criteria for an initial compensable rating for fungus of the fingernails have not been met.  38 U.S.C.A. § 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.321, Part 4, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his onychomycosis of the toenails and fungus of the fingernails from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for onychomycosis of the toenails and fungus of the fingernails were granted and initial ratings were assigned in the May 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran has also been afforded VA examinations in April 2006 and in October 2009 in order to adjudicate his initial rating claims.  The Board finds these examinations to be adequate in order to evaluate the Veteran's onychomycosis of the toenails and fungus of the fingernails as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

In this regard, the Board observes that in a June 2011 written brief presentation, the Veteran's representative argues that the October 2009 VA examination was inadequate.  The Board finds that the representative's contentions are without merit.  For one, the representative argues that the August 2009 Board remand requested the examiner to submit un-retouched photographs of the involved areas of the skin, but the examiner did not submit the requested photographs.  The Board finds that further remand for the requested photographs is unnecessary to the proper adjudication of the Veteran's claims because such is not required by the law, or by the applicable rating criteria.  Further, the Board finds that photographs of the affected areas will not affect the determination of a proper rating, as the October 2009 VA examiner properly determined the percentage of the affected area, a key requirement to the determination of a higher rating.  Next, the Veteran's representative argues that the examination is inadequate because the examiner did not note whether the Veteran was undergoing systemic therapy for his skin conditions.  However, the examiner did report the Veteran's own account of treatment, wherein the Veteran stated that he had not taken any medication for his skin conditions in over three years.  Accordingly, because the Veteran himself stated that he was not using any treatment for his skin, including any systemic therapy, it would follow that such a finding by the examiner would be unnecessary.  Further, the VA treatment records do not demonstrate that the Veteran has been prescribed oral corticosteroids or other immunosuppressive medications.  Accordingly, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims, and no further examination is necessary. 

Therefore, the Board finds that the October 2009 VA examination is adequate to decide the appeal, and there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  



II.  Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board will adjudicate both the claims for increased rating for onychomycosis of the toenails and fungus of the fingernails concurrently in order to avoid duplicative facts, evidence, and analysis. 

The Veteran's onychomycosis of the toenails and fungus of the fingernails have each been rated as 0 percent disabling under DC 7813, which pertains to dermatophytosis of the body, head, feet, beard area, nails, or inguinal area.  38 C.F.R. § 4.118, DC 7813.  Diagnostic Code 7813 directs that disability associated with dermatophytosis be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  In this case, the Veteran's skin conditions do not involve his head, face, or neck.  Thus, the Veteran does not have disfigurement of the head, face, or neck.  Additionally, his predominant disability is not that of scars, as the medical evidence instead demonstrates findings of skin irritation and abnormal growth.  Accordingly, his disability will be rated as dermatitis.  There is no diagnostic code that pertains specifically to onychomycosis.  Onychomycosis is thus rated by analogy under DC 7813, which, as stated immediately above, contemplates disability due to dermatophytosis.  See 38 C.F.R. § 4.20 (2010). 
Under DC 7806, which pertains to dermatitis, a 0 percent rating will be assigned where less than 5 percent of the entire body or exposed areas is affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806. 

The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, or if the Veteran has requested evaluation of his claims under the revised criteria.  Because the current claim was received prior to that date, and the Veteran has not requested evaluation of his disabilities under the new criteria, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Significantly, DC 7806 was not revised and thus provides the same rating criteria both prior to and after the change in law. 

Private treatment records reflect that in February 2005, the Veteran presented with complaints of very painful nails, bilaterally, and a recurrence of the deformities of the great toenails, namely, a fungal condition.  Physical examination revealed no infections or ulcers with the exception of severely deformed, mycotic nails.  They were grossly overgrown.  The nail areas were painful on palpation.  The overgrown nails were causing the Veteran difficulty in walking and wearing shoes.  The assessment was symptomatic onychomycosis.  The nails were manually and mechanically debrided and such treatment was recommended in the future.  It was recommended that the Veteran use Lamisil.  

VA treatment records reflect that in April 2005, the Veteran reported that he had discontinued using Lamisil because it made him feel nauseous.  His great toenails had been removed a few years ago, but had grown back.  The nail spicules would catch on his socks and irritate his shoes.  He had difficulty trimming the nails.  Physical examination revealed intact sensation and palpable pedal pulses.  There were elongated, discolored, thickened, dystrophic toenails with subungual debris.  No gross deformities were noted.  A January 2006 treatment record shows the active prescription of Terbinafine prescribed for treatment of a fungal infection.  

On April 2006 VA examination, the Veteran reported that the fungus had begun at the toenails and then spread to the fingernails.  He had been prescribed Lamisil.  There was no history of being prescribed corticosteroids or immunosuppressive drugs.  He reported that his nails were painful and difficult to trim, making his shoes uncomfortable.  Physical examination revealed that the two great nail plates of the fingers and the feet revealed hyperkeratosis and yellowing.  There was plantar scaling in a moccasin distribution.  There was no maceration between the toes.  All of the nails were very long.  Less than one percent of the entire body was affected.  There was no scarring or disfigurement.  The diagnosis was onychomycosis and tinea pedis, untreated.  

At his November 2006 hearing before a decision review officer, the Veteran reported that it hurt to cut his nails.  His toenails were tender and would catch on things.  Wearing new shoes was painful.  He reported that he was not using any treatment for his nail fungus.  He stated that due to his fingernail fungus, it was difficult to pick items up from the floor or screw in a nail.  He reported that he had retired from work as a welder.  

On October 2009 VA examination, the Veteran reported that over the years, his toenail beds had increased in thickness and had become more brittle and cracked.  His fingernails had also thickened.  He reported that he did not use any medication to treat his nail beds.  He would soak his feet in Epsom salts.  The examiner reviewed the applicable dermatology notes in the VA system.  Physical examination revealed that all of the toenail beds were thick, discolored, and cracking.  They were not painful.  The symptoms were consistent with fungus.  The plantar aspects of the feet were red, dry, and flaky, consistent with tinea pedis.  Less than 5 percent of the exposed area was covered with the condition.  The diagnosis was onychomycosis and tinea pedis, bilaterally, and fungal infection of all fingernail beds.  The conditions were determined to have no impact on the Veteran's activities of daily living.  His previous occupation as a welder had not been significantly affected by his nail fungus.  

In this case, the Board finds that initial compensable ratings for the Veteran's onychomycosis of the toenails and fungus of the fingernails are not warranted.  For one, there is no evidence that the conditions cover at least 5 percent of the affected area or of the body.  On both the April 2006 and the October 2009 VA examinations, findings were made that the conditions affected less than 5 percent of the entire body, or of the affected areas.  Further, the Veteran's treatment records do not demonstrate that the fungal conditions affect at least five percent of the affected area, the hands and feet, or of the entire body.  Also significantly, there is no evidence that the Veteran has been prescribed or has taken corticosteroids or other immunosuppressive therapy for his fungal skin conditions of the hands and feet.  The Veteran himself has stated that he has taken nothing other than Lamisil, otherwise known as Terbinafine, which is not classified as either a corticosteroid or other immunosuppressive therapy.  Accordingly, higher ratings are not warranted under the applicable rating criteria.  38 C.F.R. § 4.118, DC 7806.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not testified that his onychomycosis of the toenails and fungus of the fingernails impact his work.  Further, the record fails to show that such service-connected disabilities render him unemployable.  Specifically, the evidence reflects that the Veteran left his position due to age and not to his service-connected disabilities, and on VA examination, his service-connected disabilities were determined not to limit his ability to function in an occupational setting.  Therefore, the Board finds that the Veteran's onychomycosis of the toenails and fungus of the fingernails do not render him unemployable. 

Moreover, insofar as the Veteran's onychomycosis of the toenails and fungus of the fingernails interfere with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's onychomycosis of the toenails and fungus of the fingernails may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected onychomycosis of the toenails and fungus of the fingernails with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability pictures.  Moreover, to the extent that the Veteran's onychomycosis of the toenails and fungus of the fingernails may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of extra-schedular ratings is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since December 28, 2004, when service connection became effective, neither the Veteran's onychomycosis of the toenails nor his fungus of the fingernails have warranted compensable disability ratings.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

An initial compensable rating for onychomycosis of the toenails is denied.

An initial compensable rating for fungus of the fingernails is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


